F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                 UNITED STATES COURT OF APPEALS April 24, 2007

                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court



 JAM ES A . CH ILD S,

          Plaintiff-Appellant,

 v.

 JOE O RTIZ; BA RR Y PARD US;
 D EN N IS B UR BA N K ; R AN D Y
 FOSHEE; W ILLIAM RICH TER; T.
 K EELER; LT. H O LC OM B ; D ONNA                      No. 06-1368
 M U RPH Y , et al.; M . WIN D EN ;              (D.C. No. 06-cv-741-ZLW )
 STEVE OW ENS; DO NA LD M cCA LL;                       (Colorado)
 J. BRO WN ; SG T. SIM M O N S; K.
 M EYER; PH IL M ARM ALEJO; JULIE
 R USSELL; JA SO N ELSE; A N THONY
 DECESARO; KAREN COOPER;
 M ICHA EL A RELLA N O ; SH ERYL
 H EBER T; R . TWILLEG ER ; L.A.
 RA M IREZ,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *



      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




      James A. Childs, a pro se state prisoner, 1 brought a complaint in the district

court challenging various conditions of his confinement. The district court

dismissed his claims for failure to demonstrate exhaustion of administrative

remedies. W e vacate the district court’s order and remand for further

consideration.

      M r. Childs, a prisoner in custody of the Colorado Department of

Corrections, filed a multi-claim complaint in district court challenging the

conditions of his imprisonment. Prisoners must exhaust administrative remedies

before challenging prison conditions in federal court. See 42 U.S.C. § 1997e(a).

Relying on our holding in Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1211

(10th Cir. 2003), which requires that prisoners demonstrate exhaustion in their

complaint by “either attach[ing] copies of administrative proceedings or

describ[ing] their disposition with specificity,” the district court concluded M r.

Childs “failed to describe with specificity the exhaustion of each of his claims,”

and “dismissed [M r. Childs’ claims] for failure to demonstrate exhaustion of the .

. . administrative-grievance procedure.” See Rec., vol. I, doc. 22 at 5.

      The Supreme Court recently held failure to exhaust administrative remedies

      1
       Because he is proceeding pro se, we review Mr. Child's filings liberally. See
Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110
(10th Cir. 1991).

                                         -2-
as required by 42 U.S.C. § 1997e(a) is an affirmative defense and not a pleading

requirement. Jones v. Bock, 127 S.Ct. 910, 921 (2007). W e have since

recognized that Jones overruled the pleading requirement outlined in Steele, the

basis for the district court’s dismissal of M r. Childs’ complaint. See Aquilar-

Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007). As w e said in

Freeman v. Watkins, 479 F.3d 1257, 1260 (10th Cir. 2007), “it is no longer

appropriate for the district court to require an affirmative showing of exhaustion

at this stage of the case.”

      In light of the recent rulings discussed above, we VAC ATE the district

court’s order and judgment of dismissal, and REM AND to the district court for

further proceedings. 2

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




      2
       Because M r. Childs demonstrated the existence of “a reasoned,
nonfrivolous argument on the law and the facts in support of the issues raised on
appeal,” M cIntosh v. U.S. Parole Comm'n, 115 F.3d 809, 812-13 (10th Cir. 1997),
we grant his request to proceed ifp.


                                         -3-